Citation Nr: 1812647	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-35 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1956 through April 1958.  He reported additional service in the South Dakota National Guard, California National Guard, and the Army Reserves prior to, and after, his active service.  His DD 214 shows that he had 2 years and 3 months prior inactive service, and was transferred to the Army Reserve following separation.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction resides with the Oakland, California RO.  In May 2017, the Board remanded this appeal for further development.  Such actions have been completed, and the appeal has been returned to the Board for further appellate review.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is etiologically related to his in-service exposure to hazardous noise.

2.  The Veteran's tinnitus is etiologically related to his now service-connected bilateral sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus, as secondary to the now service-connected bilateral hearing loss, are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided here-as well as any failure to comply with the Board prior remand directives-is moot. 

Service Connection

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus, which he asserts are etiologically related to in-service exposure to acoustic trauma from small arms and artillery fire.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2017). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has found that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). Tinnitus is noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2014). A veteran is competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service. Layno v. Brown, 6 Vet. App. 465 (1994).
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran's DD 214 shows that his military occupation specialty (MOS) was supply clerk, and that he received a sharpshooter medal.  The Veteran's May 1956 entrance examination reported that he passed a whispered voice test bilaterally.  In March 1958 service treatment records note the Veteran's ears were irrigated.  On his March 1958 report of medical history, the Veteran denied any ear trouble.  The March 1958 separation exam documented the Veteran passed a whispered voice test.

A February 2001 private audiogram from Kaiser Permanente (KM) documented the following puretone threshold results:

Hertz
500
1000
2000
3000
4000
Right Ear
5
5
5
25
35
Left Ear
5
5
5
45
35

The audiologist noted that the Veteran had mild high frequency sensorineural hearing loss bilaterally with a history of noise exposure in the Army and National Guard.  The Veteran has assessed as having mild high frequency sensorineural hearing loss likely due to history of noise exposure and that the tinnitus may be associated with the hearing loss.  

A December 2004 private audiogram documents these puretone threshold results: 

Hertz
500
1000
2000
3000
4000
Right Ear
5
0
0
30
45
Left Ear
5
5
5
45
45
At a July 2011 private hearing examination, the Veteran reported gradual progressive hearing loss and longstanding bilateral tinnitus that he attributed to a history of noise exposure in the Army.  The Veteran reported that the tinnitus was more pronounced in his left ear and that he was exposed to big guns and explosives while he was in the Army infantry and artillery.  Puretone threshold results were recorded as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
15
20
15
50
75
Left Ear
20
15
30
65
70

The audiologist opined, based on the case history and test results, that the Veteran had hearing loss consistent with a degree and pattern of loss commonly associated with intense noise exposure.  Thus, it was more than likely that the hearing loss and tinnitus he experienced were due to military related intense noise exposure. 

The Veteran underwent a VA audiological evaluation in August 2013.  The Veteran gave a history of noise exposure during military service related to weapons used during training.  Regarding tinnitus, the Veteran reported that the onset was around 10 years prior.  The audiologist indicated that none of the frequencies could be tested because there was poor agreement between speech reception thresholds and pure tone averages.  Speech reception thresholds were 35 decibels in both right and left ears, and the pure tone threshold average was 65 decibels in both ears.  The examiner explained that the Veteran effectively communicated with the examiner at normal levels of conversation which was inconsistent with a pure tone average of 65 decibels.  No medical opinion was provided on the etiology of hearing loss due to the unreliable audiometric results.

In his September 2013 notice of disagreement, the Veteran wrote that from 1954 to 1958 he operated and/or was exposed to weapons fire including M-1 Garand, M-1 Carbine, M-1918 Browning automatic rifle, 105 MM Howitzers, and hand grenades.  He stated that he was not provided ear protection in service, and that he believed his current partial hearing loss and tinnitus was caused by exposure to noise and concussion from military firearms and explosives.

In his October 2015 substantive appeal, the Veteran wrote that he had no post-military hazardous noise exposure.  He also wrote that medical literature indicated noise induced hearing loss was not necessarily immediately apparent and could manifest years after the exposure to hazardous noise.

The Veteran underwent another VA audiology evaluation in July 2017.  Puretone thresholds in decibels were recorded as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
30
30
45
85
95
Left Ear
10
10
20
60
65

Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the bilateral sensorineural hearing loss was not incurred in or caused by the Veteran's period of active service.  In support of that opinion, the examiner explained that the Veteran's MOS of supply clerk had a low probability of noise exposure, and there was no complaint of hearing loss in service.  Although the Veteran reported noise exposure prior to entry into active duty while he was in a National Guard unit, the examiner stated the current opinion was only based on the Veteran's active duty dates of 1956 to 1958.  The examiner explained that the current audiogram differed from the audiogram obtained at Kaiser Permanente in that an asymmetry was now present in the right ear.  The examiner explained that the asymmetry would unusual for a noise induced hearing loss, which would be expected to maintain a symmetrical progression of loss.  Instead, the examiner stated the Veteran's hearing loss was most likely consistent with age-related hearing loss.  The examiner then indicated the Veteran's tinnitus was a symptom of his hearing loss, and was also not etiologically related to service as hearing loss was not due to service.  The examiner then opined that "the Veteran's current hearing loss was more than likely due to possible noise exposure that occurred prior to his active duty and to presbycusis [age related hearing loss]."  The examiner added that there was no supporting evidence of hearing loss or tinnitus from 1958 to 2013.

Based on the foregoing, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  The Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus.  See July 2011 private hearing evaluation; see July 2017 VA examination.  Regarding whether the Veteran was exposed to hazardous noise in service, the Board finds that the evidence is in relative equipoise such that reasonable doubt must be resolved in the Veteran's favor.  While the Veteran's MOS was supply clerk with a low likelihood of hazardous noise exposure, he reports exposure to small and large arms fire during trainings and he is in receipt of a sharpshooter badge.  The Veteran is competent to report in-service exposure to hazardous noise.   Resolving reasonable doubt in the Veteran's favor, the Board finds that in-service exposure to hazardous noise is established.

Available private treatment records routinely attribute the Veteran's bilateral sensorineural hearing loss to noise exposure during the Veteran's period of active service.  See February 2001 KM record; see July 2011 private hearing evaluation.  The July 2011 audiologist adequately explained the Veteran's hearing loss pattern was consistent with intense noise exposure such as that the Veteran would have been exposed to in the National Guard or Army.  

The 2013 examiner did not provide an opinion on etiology, and is not considered evidence against the claim.  The 2017 VA examiner inaccurately reported the Veteran's medical history as being silent for bilateral hearing loss until 2013, when the record instead shows that left ear hearing loss disability for VA purposes was evident by February 2001 and right ear hearing loss for VA purposes was evident by December 2004.  The 2017 examiner also indicated the Veteran's hearing loss could in part be due to noise exposure in the National Guard that preexisted his activity duty service.  As service connection could be granted for bilateral hearing loss due to acoustic injury sustained during a period of inactive duty for training, the 2017 VA examiner's opinion also tends to suggest that service connection is warranted.  In short, the VA examinations of record are not adequate evidence against the claim.  Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 C.F.R. §§ 3.303, 3.385.

Regarding tinnitus, both private and VA treatment records attribute tinnitus as etiologically related to the Veteran's bilateral hearing loss disability.  See July 2011 private hearing evaluation; see July 2017 VA examination.  Thus, the Board concludes that entitlement to tinnitus as secondary to bilateral hearing loss disability is warranted. 38 C.F.R. § 3.310.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus, as secondary to the now service-connected bilateral hearing loss, is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


